EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 12, 2010, with respect to: · the consolidated financial statements and internal control over financial reporting of GeoResources, Inc., and · the financial statements of SBE Partners LP, included in the Annual Report of GeoResources, Inc. on Form 10-K for the year ended December 31, 2009, which are incorporated by reference in Amendment No. 6 to this Registration Statement and prospectus.We consent to the incorporation by reference in Amendment No. 6 to the Registration Statement and prospectus of the aforementioned reports and to the use of our name as it appears under the caption “Experts.” /s/ Grant Thornton LLP Houston, Texas September 28, 2010
